Name: Commission Regulation (EEC) No 1231/88 of 4 May 1988 amending Regulation (EEC) No 731/88 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing under an aid programme organized by a Member State
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 5. 88 Official Journal of the European Communities No L 118/9 COMMISSION REGULATION (EEC) No 1231/88 of 4 May 1988 amending Regulation (EEC) No 731/88 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing under an aid programme organized by a Member State 1 . Article 1 ( 1 ) is replaced by the following : ' 1 . In the framework of a national food-aid programme :  the French intervention agency is hereby authorized to sell 100 tonnes of deboned forequarters, and  the Italian intervention agency is hereby authorized to sell 2 000 tonnes of hindquarters bought in under Regulations (EEC) No 2964/86 (') and (EEC) No 1294/87 (2) and 4 500 tonnes of forequarters, for processing. The prices are set out in Annex I hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on 'the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3905/87 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 731 /88 (3) provides for the sale in Italy and France of certain quantities of beef from intervention for processing and export under national aid programmes ; whereas the situation as regards intervention stocks in France and in Italy is such that the quantities put up for sale should be increased ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, (') OJ No L 276, 27. 9 . 1986, p. 12. (2) OJ No L 121 , 9 . 5. 1987, p. 28 .' 2. The part headed 'ITALIA' in Annex I is replaced by the following : ' ITALIA  Quarti anteriori, Categoria A, classi U, R e O  Quarti posteriori, Categoria A, classi U, R e O 70,0 115,0', HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 731 /88 is hereby amended as follows : Article 2 This Regulation shall enter into force on 9 May 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 May 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6. 1968, p. 4. 0 OJ No L 370, 30 . 12. 1987, p. 7. 0 OJ No L 74, 19 . 3 . 198?, p. 76.